OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAE
                   AUSTIN
                                                                      3SE




       oaut of alcohol by wofg;ht,aad &hall aot bo
       ~AUb3iYO Of' 6AY bWCirU@B d68i&Ut6~  by 1Ub.l
       .vr othmwira by any other maa that% b4)of.’
      'Theoaurt8 wlL1 take ~udloiat knoaludga that beer aad
wine are iAtOXfcatin   11QUCW8. SW the 0(18@8 Of urifth  v&.
iiute, l&S 8. 'I. (86591lW (barr) and Tarry TR. State, l&B
Ij,ii. (&A) 19108(rim).
       You are rropr0tfull.yUdVi8eu   thut   it   ia the opinion or
tbir   aepartnmntthat a   oorporatlon incorpore86      unaor 8ub-
diri81OA  19 Ot h'tiOl0 1806, %rAOA'8 h&lOtUtQd %'UUO CiVil
Statutar, way not legally *wag* to th8 hialhm88  OS buylly m6
relliA13 bsrr and Wine.